Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ross Alexander on 09/30/2021.  

Claim 2, line 4, “illuminated portion when the rotation portion has been rotated by a first amount in a first direction.” Has been deleted and replaced with “illuminated portion when the rotation portion has been rotated by the first amount in the first direction.” 

Claim 3, line 4, “the illuminated portion of the actuation portion if the rotation portion has been rotated by a second” Has been deleted and replaced with “the illuminated portion of the actuation portion if the rotation portion has been rotated by the second” 

Claim 3, line 5, “amount in a second direction” Has been deleted and replaced with “amount in the second direction” 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “controlling a first light source to illuminate an illuminated portion on a front surface of an actuation portion if the control unit is mounted to the base portion in the first orientation, and the illuminated portion is located near the top of the actuation portion; controlling a second light source to illuminate the illuminated portion if the control unit is mounted to the base portion in the second orientation; controlling the first light source to illuminate the illuminated portion of the actuation portion if the control unit is mounted to the base portion in the first orientation; and controlling the second light source to illuminate the illuminated portion of the actuation portion if the control unit is mounted to the base portion in the second orientation” as required by claim 1 and “wherein the visible indicator comprises a circular light bar located between a rotation portion and an actuation portion of a control unit; determining whether the intensity of the lighting device has reached a limit; and controlling the plurality of light sources to provide a limit indication on the visible indicator” as required by claim 27. Claims 2 thru 26 are allowed based upon their dependency to claim 1 and claims 28 thru 32 are allowed based upon their dependency to claim 27.

Claims 1-32 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KURTIS R BAHR/Examiner, Art Unit 2844